United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2263
                                   ___________

Federated Life Insurance Company,      *
                                       *
              Appellee,                *
                                       *
       v.                              *
                                       *
Cindy Roach,                           * Appeal from the United States
                                       * District Court for the
              Appellant,               * Eastern District of Arkansas.
                                       *
Union Planters Bank, as Administrator *       [UNPUBLISHED]
of the Estate of Paxton Roach,         *
Deceased; Simmons First Bank,          *
                                       *
              Defendants.              *
                                  ___________

                          Submitted: February 21, 2001
                              Filed: March 7, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Cindy Roach appeals the District Court’s1 adverse grant of summary judgment
on her counterclaim for penalties, attorney’s fees, and interest under ARK. CODE. ANN.

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
§§ 23-79-208, 23-81-118 (Michie 1999). Roach argues that Federated Life Insurance
Company improperly filed the instant interpleader action even though it was clear,
based on the relevant policy terms and Arkansas law, that she was the proper recipient
of the proceeds from her ex-husband’s life insurance policy. After careful de novo
review of the record, the applicable law, see David v. Tanksley, 218 F.3d 928, 930 (8th
Cir. 2000), and the District Court’s interpretation of state law in this diversity case, we
agree with the District Court, for the reasons explained in its order, that an award of
statutory penalties, fees, and interest was unwarranted.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-